OpinioN op the Court by
Judge Hannah
Affirming.
TMs is an action instituted in the Letcher Circuit Court to enforce the specific performance of a contract for the sale and conveyance of the coal under a farm in Letcher county owned by W. J. Bates.
There was a judgment denying the relief sought, and the plaintiff, Northern Coal & Coke Company, appealed therefrom. Upon appeal the judgment was reversed with instructions to enter a judgment specifically enforcing the contract. See Northern Coal & Coke Company v. Bates, 146 Ky., 624.
Upon the return of the case to the trial court, the original judgment was set aside, and the trial court rendered and entered a judgment in conformity with the mandate and opinion of this court. From that judgment the defendants appeal. .
The contentions presented by the appellants herein are in the nature of criticisms of the propriety of the rulings of this court upon the former appeal rather than of the judgment which, upon remand of the case, was rendered and entered by the trial court in obedience to the mandate, and which judgment is now appealed from.
The decision of this court upon appeal is the law of the case; and upon a subsequent appeal the principles announced in the former opinion are not open for re-argument. The opinion upon the former appeal controls this court upon a subsequent appeal of the ease to the same extent as it binds the trial court on remand. Sanders v. Herndon, 128 Ky., 347, 32 R., 1362, 108 S. W., 908; White v. Ayer, 116 S. W., 349; Foster-Milburn Co. v. Chinn, 137 Ky., 834, 127 S. W., 476; L. & N. v. O’Nan’s Admr., 119 S. W., 1192.
The judgment which was entered upon remand of the case decreeing specific performance of the contract conforms to the opinion of the court on the former appeal.
There was no objection saved by appellants to and is now no appeal from the proceedings subsequently *461liad in the trial court in pursuance to and in execution of the judgment decreeing specific performance; hut they appear in the record, and we have examined them. They appear to have been regular and in conformity to approved principles of procedure. In fact, appellants present no specific objection in respect thereof, and complain only of the judgment rendered and entered upon remand.
That judgment being in conformity to the opinion on the former appeal, the door is closed to a further entertainment of the questions then considered.
Affirmed.